             Case 1:20-cv-02683-AT Document 7 Filed 05/26/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 PHILLIP MABE,
                                                 Case No.: 20-cv-2683
                Plaintiff,

        v.

 CENTERSTATE BANK CORPORATION,
 CHARLES W. MCPHERSON, JAMES H.
 BINGHAM, MICHAEL J. BROWN SR.,
 CHARLES DENNIS CARLTON, MICHAEL
 F. CIFERRI, JOHN C. CORBETT, JODY
 JEAN DREYER, GRIFFIN A. GREENE,
 JOHN H. HOLCOMB III, RICHARD
 MURRAY IV, GEORGE TIERSO NUNEZ,
 THOMAS E. OAKLEY, G. RUFFNER
 PAGE JR., WILLIAM KNOX POU JR.,
 DANIEL R. RICHEY, DAVID G.
 SALYERS, JOSHUA A. SNIVELY SR., and
 MARK W. THOMPSON,

                Defendants.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

Dated: May 26, 2020                        MOORE KUEHN, PLLC

                                           /s/Justin Kuehn
                                           Justin A. Kuehn
                                           Fletcher W. Moore
                                           30 Wall Street, 8th floor
                                           New York, New York 10005
                                           Tel: (212) 709-8245
                                           jkuehn@moorekuehn.com
                                           fmoore@moorekuehn.com
                                           Attorneys for Plaintiff
